The action was brought on the following bond:
Twelve months after date we, or either of us, promise to pay to Riddick Hurdle, or order, ninety-five dollars, for value received, as witness our hands and seal, for the hire of a boy, Wesley, for the year 1858, and comply with the usual terms of clothing.
January 1, 1858.
LEWIS H. RICHARDSON. (SEAL.)
THOMAS R. SIMPSON.   (SEAL.)
The said slave, Wesley, served the defendant until the middle      (17) of December, 1858, when he ran away, and his services were lost to him for the remainder of the year. On 24 December the slave was apprehended as a runaway at the request of the defendant, and while the persons having him in charge were taking him to Richardson, the plaintiff demanded him of the captors and took him into possession. On the same day the plaintiff, without the consent of the defendant, gave Wesley a permit, in writing, to pass and repass and to procure work in the counties of Gates, Chowan, and Perquimans, until the 1st of January ensuing. *Page 14 
The foregoing facts were agreed on by the counsel of the respective parties, and submitted for the judgment of the court, who gave judgment that the plaintiff was entitled to recover the amount of the bond and interest, from which the defendant appealed.
There is no error in the judgment of the court below. The words "for the hire of a boy, Wesley, for the year 1858," incorporated into the bond, do not import a condition precedent or a covenant for the service of the slave, but is simply a reference to a transaction (viz., the hire of a slave), which formed the consideration of the bond. It is the form commonly adopted for securing the money for the annual hire of slaves throughout our country, and it has never been construed to involve a condition or a covenant, dependent upon which the money is promised. The construction thus given is not affected, as we think, by the fact that the day of payment is fixed at the close of the term of service. There are obvious reasons for this postponement, discoverable in the contents of the paper, without holding the service a condition precedent, upon which depended the money payment.
According to this construction of the bond, it will follow, in obedience to well established principles, that the entire sum of money secured should be recovered, subject to no deduction for a partial failure of (18)  consideration. The bond not being void for any reason, it is wholly recoverable in a court of law, and if the defendant have substantial cause of complaint, he must seek his remedy through a cross-action.
The case before us is distinguishable from that of Niblett v. Herring,49 N.C. 262, to which our attention has been called. This latter case was an action of assumpsit, arising out of a contract for the service of a slave for a year, and it appeared that when the service was about half performed the plaintiff took the slave away from the defendant against his will. It was held in that case that the contract for service was entire and executory, and an action for the promised compensation, or for a quantummeruit, could not be maintained, because of the entirety of the contract upon which the promise was based, its nonperformance, and the absence of all legal excuse for the failure. In the case before us the contract forming the consideration of the bond (viz., the tradition of the slave, with a right of dominion over him) being executed, and a bond taken for the money, we cannot go behind the bond and enquire whether the obligee has not done something to interfere with the obligor's rights and thus impair the value of the consideration. A bond without any *Page 15 
consideration, or with an inadequate consideration, is good in a court of law. Nothing in respect to consideration is inquirable into except immoral or illegal taint.
We think the ruling in Niblett v. Herring may be justified under the authorities cited by the Court. The distinctions taken in such cases are often quite subtile, and not always characterized by very manifest differences; but upon the facts of that case it would seem clear there could be no recovery upon the special promise, and that the law would not raise an assumpsit to pay any less amount upon the quantum meruit count.
PER CURIAM.                                                Affirmed.
Cited: Odom v. Bryan, 53 N.C. 213
(19)